DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3,11-12,16-19,23,28 is/are rejected under 35 U.S.C. 102(a) as being  anticipated by Baek et al. (KR20140126983A translation).
As to claim 1, Baek et al. discloses a semi-solid electrolyte system comprising (i) a polysilsesquioxane, and (ii) a liquid electrolyte, the polysilsesquioxane being at least partially crosslinked to form a three-dimensional matrix, the liquid electrolyte being configured within the three-dimensional matrix (paragraph 0018).
As to claim 2, Baek et al. discloses wherein the polysilsesquioxane is a ladder-like polysilsesquioxane (LPSQ) or a polyhedral oligomeric polysilsesquioxane (PSSQ) (paragraph 0019).
As to claim 3, Baek et al. discloses wherein the polysilsesquioxane is functionalized by one or more cross-linked or cross-linkable functional groups or by one or more functional group comprising polymerized alkylene or epoxide group (paragraph 0022).

As to claim 11, Baek et al. discloses wherein the electrolyte is an ionic liquid (e.g., N butyl N methylpyrrolidinium bis(trifluoromethylsulfonyl)imide (BMPTF SI)) (paragraph 0016).
As to claim 12, Baek et al. discloses wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:99 to about 99:1 (paragraph 0025).
As to claim 16, Baek et al. discloses wherein the semi-solid is a gel (paragraph 0018).
As to claim 17, Baek et al. discloses, wherein the weight ratio of the liquid electrolyte to the polysilsesquioxane is at least 10:1 (paragraph 0084).
As to claim 18, Baek et al. discloses separator system comprising a. a semi-solid electrolyte comprising (i) a polysilsesquioxane, and (ii) a liquid electrolyte, the polysilsesquioxane being at least partially crosslinked to form a three-dimensional matrix, the liquid electrolyte being configured within the three- dimensional matrix; and b. a porous membrane, the semi-solid electrolyte being configured within the three- dimensional matrix (paragraph 0002,0018).
As to claim 19, Baek et al. discloses wherein the separator system is a battery separator system, a lithium battery separator system, a lithium ion battery separator system, or a lithium sulfur battery separator system (paragraph 0002).


As to claim 23, Baek et al. discloses compound of the following formula: in claim 23 wherein, R1 and R2 are independently selected from H, alkyl, and heteroalkyl, and are optionally substituted by oxo, alkoxy, or a combination thereof, R3 and R4 are independently selected from H, alkyl, heteroalkyl, alkylaryl, alkylarylalkyl, heteroalkylaryl, and heteroalkylarylalkyl, and are optionally substituted by oxo, alkoxy, or a combination thereof, and m and n are integers (paragraph 0020-0023)
As to claim 28, Baek et al. discloses wherein R3 is alkyl, heteroalkyl, alkylaryl, alkylarylalkyl, heteroalkylaryl, or heteroalkylarylalkyl; R3 is optionally substituted by oxo, alkoxy, or a combination thereof; and  R3 comprises at least one point of carbon-carbon unsaturation (paragraph 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 13-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (KR20140126983A translation).
	Baek et al. discloses the semi-solid electrolyte system described above. Baek et al. fail to disclose wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:10 to about 10:1 or wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:3 to about 3:1 or wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:1. Baek et al. teaches that as the amount of crosslinkable functional group bonded to the side change of polysilsesquioxane increases, the mechanical strength and thermal properties of a gel polymer electrolyte prepared using the same may be improved (paragraph 0025). 
	Therefore, It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Baek et al. with wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:10 to about 10:1 or wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:3 to about 3:1 or wherein the number ratio of cross-linked or cross-linkable functional groups to functional groups with high ionic conductivity is about 1:1 in order to provide optimal results in absence of uexpected results. 
	As to claim 22, Baek et al. fail to disclose wherein the porous membrane is a polymer-ceramic composite or hybrid membrane. Baek et al. teaches that the polymer serves as a support for the liquid electrolyte (paragraph 0002). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  Baek et al. with wherein the porous membrane is a polymer-ceramic composite or hybrid membrane in order to provide optimal results in absence of unexpected results. 



Allowable Subject Matter
3.	Claims 5-6,8-9,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the polysilsesquioxane is functionalized by one or more polymerized (cross linked) acryloylalkyl, methacryloylalkyl, ethacryloylalkyl, acryloylheteroalkyl, methacryloylalkyl, or ethacryloylalkyl, or any combination thereof, wherein the polysilsesquioxane is functionalized by one or more functional groups with high ionic conductivity or is functionalized by one or more heteroalkyl group, wherein the heteroalkyl group is a poly(oxoalkylene) (e.g., polyethylene oxide, polyoxomethylene, polypropylene oxide, poloxamer, or the like), wherein the polysilsesquioxane is ladder-like poly(polyoxoalkylene-co-(alk)acryloxyalkyl) silsesquioxane or is ladder-like poly(polyethyleneoxide-co-methacryloxypropyl) silsesquioxane (LPEOMASQ), or wherein the formula of claim 23,  R1 is heteroalkyl or R2 is heteroalkyl, or both R1 and R2 are heteroalkyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724